Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is being entered
into as of the last signature date below (the “Effective Date”) by and between
Leslie Johnston Browne (hereinafter “Dr. Browne”) and Pharmacopeia, Inc.
(hereinafter the “Company” or “Pharmacopeia”).  Dr. Browne and Pharmacopeia are
referred to jointly as the “Parties” or individually as a “Party.”

 

WHEREAS, Dr. Browne was employed by the Company as its President and Chief
Executive Officer pursuant to the terms of an Amended and Restated Employment
Agreement dated March 5, 2008 (hereinafter the “Employment Agreement”). 
Capitalized terms used in this Agreement shall either have the meaning set forth
herein or that set forth in the Employment Agreement;

 

WHEREAS, the Parties desire to set forth their understandings and mutual
agreements with respect to Dr. Browne’s separation from the Company,
Dr. Browne’s benefits and obligations following his separation from the Company,
and all other matters between them;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and intending to be legally bound hereby, the Parties agree as
follows:

 


SECTION 1.              SEPARATION FROM EMPLOYMENT


 

(a)           Separation Date.  The Company employed Dr. Browne through April 9,
2008 (“Separation Date”).  Dr. Browne  performed all of his regular duties
through the Separation Date.  The Company will pay Dr. Browne all compensation
and benefits accrued, but unpaid, through the Separation Date.  Effective as of
the Separation Date, Dr. Browne resigned from the Company’s Board of Directors,
and also withdrew his nomination for election to the Company’s Board of
Directors to be considered at the Company’s next annual meeting.  Following the
Separation Date, Dr. Browne agrees to cooperate reasonably with the Company
regarding the transition of his duties, and to respond to any reasonable
requests for information or for assistance on matters as to which he has
specific  knowledge, including assistance regarding any litigation matters.  The
Company and Dr. Browne agree that any such cooperation will not unduly interfere
with Dr. Browne’s future employment or other commitments, and that the Company
will reimburse Dr. Browne for any related and documented out-of-pocket expenses.

 

(b)           Separation Payment.            The Company will pay Dr. Browne
$810,261.00 in a lump sum payment (“Separation Payment”), which constitutes a
payment of: (i) two (2) times an amount equal to Dr. Browne’s annual Base Salary
in effect as of the Separation Date, plus (ii) an amount equivalent to an
additional twenty-one (21) days’ Base Salary in effect as of the Separation
Date, minus (iii) $22,839.00 paid in April 2008 by the Company as an advance
with respect to such additional twenty-one (21) days’ Base Salary.  The
Separation Payment will be made within thirty (30) days after the Effective
Date.

 

--------------------------------------------------------------------------------


 

(c)           Bonus Payment; Accrued and Unused Vacation Pay.  The Company will
pay Dr. Browne a lump sum bonus payment (“Bonus Payment”) in the amount of
$67,479.00, which represents a pro rata payment through April 30, 2008 for
Dr. Browne’s Incentive Bonus for calendar year 2008 based on Dr. Browne’s target
bonus as determined by the Board of Directors of the Company (the “Board”) for
2008.  The Bonus Payment will be made within thirty (30) days after the
Effective Date.  Dr. Browne acknowledges that in April 2008 the Company paid him
a cash payment for his accrued but unused vacation and time-off pay in the
amount of $40,487.98.

 

(d)           Benefits.  As of the Separation Date, all benefits will be
discontinued (excluding vested benefits) except that the Company will maintain
Dr. Browne’s group medical coverage under the Company’s insured health plan for
a period of twenty-four (24) months after the Separation Date and such coverage
will be provided to Dr. Browne at a monthly premium cost that is no greater than
the monthly premium cost that is applicable to such coverage as of the date
hereof, subject to such increases applicable to all other active employees of
the Company.  The Company will reimburse Dr. Browne up to an aggregate $10,000
for (i) documented legal and tax advisory fees and expenses that he incurs in
connection with the negotiation of this Agreement and (ii) documented travel,
meals and registration expenditures incurred by the Company or Dr. Browne and
related to professional conferences or meetings for which Dr. Browne registered
prior to the Separation Date and which he attends.

 

(e)           No Other Payments; Withholdings.  Except as described in this
Section 1 and Section 2 hereof, Dr. Browne is not entitled to any other
compensation, severance, benefits, or other benefits or payments in connection
with his employment or the separation of his employment with the Company.  The
Company shall make all legally required withholdings and deductions from any of
the payments to be made to Dr. Browne under this Agreement in accordance with
the Company’s current withholding practices.   Dr. Browne agrees to pay all
legally required taxes with respect to any of the payments to be made to him by
the Company under this Agreement (other than employer-paid taxes such as FICA),
and he shall be responsible for obtaining his own independent tax advice.

 

Section 2.              Stock Options

 

After the Separation Date, the Company will allow all vested options to purchase
Company stock held by Dr. Browne as of the Separation Date to be exercisable
pursuant to the terms of the stock option agreement(s) under which the options
were granted.  For the avoidance of doubt, the Company confirms that Dr. Browne
has the right pursuant to the terms of such stock option agreement(s) to
exercise such vested options for the remainder of their respective original
10-year terms under such stock option agreement(s).  A listing of Dr. Brown’s
outstanding stock options and termination dates is attached hereto as Exhibit A.

 

--------------------------------------------------------------------------------


 

Section 3.              Complete General Release of Claims

 

In consideration of the terms and conditions of this Agreement and the
Employment Agreement, and for other good and valuable consideration, the receipt
of which is hereby acknowledged, Employee on behalf of himself and his heirs,
executors, administrators, and assigns, hereby releases and discharges the
Company and its subsidiaries, divisions, affiliates and parents, and their
respective past, current and future officers, directors, employees, agents,
and/or owners, and their respective successors, and assigns and any other person
or entity claimed to be jointly or severally liable with the Company or any of
the aforementioned persons or entities (collectively the “Released Parties”)
from any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
and demands whatsoever (“Claims”) which Employee and his heirs, executors,
administrators, and assigns have, had, or may hereafter have, against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof. 
This General Release of Claims includes, without limitation, any and all matters
relating to Employee’s employment by the Company and the cessation thereof, and
any and all matters arising under any federal, state, or local statute, rule, or
regulation, or principle of contract law or common law, including but not
limited to, the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§
2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000 et seq., the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq.,
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq. (“ERISA”), the New Jersey Law Against Discrimination, N.J.S.A. 10:15-1,
et seq., the New Jersey Conscientious Employee Protection Act, N.J.S.A. 34:19-1
to 19-8, the New Jersey Wage and Hour Act, N.J.S.A. 34-11-56a et seq., and any
other equivalent or similar federal, state, or local statute; provided, however,
that Employee does not release or discharge the Released Parties from (i) any of
the Company’s obligations to him under (or his right to enforce) this Agreement,
(ii) any vested or accrued benefits to which he may be entitled under any
employee benefit plan or program of the Company, and (iii) any coverage that
Dr. Browne has under existing or future director and officer insurance policies
procured by the Company.  It is understood that nothing in this General Release
is to be construed as an admission on behalf of the Released Parties of any
wrongdoing with respect to Employee, any such wrongdoing being expressly denied.

 

To the best of the Company’s knowledge, as of the Separation Date the Company
was not aware of any facts or circumstances that could give rise to any claim or
cause of action that the Company may have against Dr. Browne.

 

The Company hereby agrees to provide Dr. Browne with a reasonable opportunity to
review and provide reasonable comments on any press release issued after the
last signature date below that names Dr. Browne and relates to or discusses his
separation from the Company.  Dr. Browne acknowledges that he reviewed the press
release issued by the Company on April 10, 2008 related to his separation from
the Company and the related Report on Form 8-K.

 

--------------------------------------------------------------------------------


 

Dr. Browne represents and warrants that he fully understands the terms of this
General Release, and that he knowingly and voluntarily, of his own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and signs below as his own free act.  Except as otherwise provided
herein, Dr. Browne understands that as a result of executing this General
Release, he will not have the right to assert that the Company or any other of
the Released Parties unlawfully terminated his employment or violated any of his
rights in connection with his employment or otherwise.

 

Section 4.              Covenant Not to Sue

 

Dr. Browne agrees and covenants not to file, initiate, or join any lawsuit
(either individually, with others, or as part of a class), in any forum,
pleading, raising, or asserting any Claim(s) barred or released by Section 3 of
this Agreement.  If he does so, and the action is found to be barred in whole or
in part by this Agreement, Dr. Browne agrees to pay the attorneys’ fees and
costs, or the proportions thereof, incurred by the applicable Released Party in
defending against those Claims that are found to be barred by Section 3 of this
Agreement.  Nothing in this Section 4 precludes Dr. Browne from challenging the
validity of the release in Section 3 under the requirements of the Age
Discrimination in Employment Act, and Dr. Browne shall not be responsible for
reimbursing the attorneys’ fees and costs of the Released Parties in connection
with such a challenge to the validity of the release.  Dr. Browne, however,
acknowledges that the release in Section 3 applies to all Claims that he has
under the Age Discrimination in Employment Act, and that, unless the release is
held to be invalid, all of Dr. Browne’s Claims under that Act shall be
extinguished by execution of this Agreement.

 

Section 5.              Acknowledgments

 

Dr. Browne is hereby advised to consult with counsel before executing this
Agreement.  Dr. Browne hereby acknowledges and understands that he has the right
to consider this Agreement, including the General Release contained in
Section 3, for a period of twenty-one (21) days prior to execution.  Dr. Browne
further acknowledges and understands that for seven (7) days following his
execution of this Agreement, Dr. Browne may revoke this Agreement by providing
written notice to the Company as provided in Section 11 hereof.  This Agreement
shall not become effective or enforceable until the seven-day revocation period
has expired without revocation, and Dr. Browne shall not be eligible for
benefits under this Agreement in the event of a revocation.

 

Section 8.              Public Disclosure of Agreement

 

Dr. Browne acknowledges that the Company intends to file this Agreement in its
entirety with the U.S. Securities and Exchange Commission as an exhibit to a
public report of the Company made pursuant to the Federal securities laws. 
Dr. Browne further acknowledges that all of the terms and conditions of this
Agreement will become generally available to the public as a result of such
filing.

 

--------------------------------------------------------------------------------


 

Section 9.              Confidential Information/Non-Competition

 

Dr. Browne acknowledges that he remains bound by the Confidential Information
and Non-Competition provisions in the Employment Agreement (Sections 10 and 11
of the Employment Agreement) in accordance with their terms.  In order to assure
that Dr. Browne does not inadvertently breach any term or condition of such
Confidential Information and Non-Competition provisions, the Company hereby
agrees to respond to any written request from Dr. Browne within a reasonable
period of the Company’s receipt of such request, and answer within such period
any question posed by Dr. Browne, that is intended to obtain assurance that any
proposed action or activity that may be undertaken by Dr. Browne shall not
violate or breach such provisions.  The failure of the Company to so respond to
any such request or question shall be deemed to represent the Company’s approval
and acquiescence of Dr. Browne’s request, and the Company shall be estopped from
claiming that such undertaking violates or breaches such provisions.

 

Section 10.            No Admission Of Wrongdoing

 

Nothing in this Agreement constitutes or should be construed to constitute an
admission or evidence of any liability or fault or wrongdoing on the part of any
Party.

 

Section 11.            Notice

 

Any notice, request, or other communication required or permitted to be
delivered under this Agreement must be in writing and will be considered
received as of the date delivered if delivered in person, on the next business
day if sent by a nationally recognized overnight courier service, and on the
second business day if mailed by registered mail, return receipt requested,
postage prepaid.  If to Dr. Browne, the notice, request, or other communication
must be addressed and sent to Dr. Browne at his most recent residential address
as then on file with the Company (or at such other address provided by
Dr. Browne to the Company in accordance with this Section).  If to the Company,
the notice, request, or other communication must be addressed to Pharmacopeia
Inc., P.O. Box 5350 Princeton, NJ 08543-5350, Attention: General Counsel or to
such other address as the Company furnishes to Dr. Browne in accordance with
this Section.

 

Section 12.            Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, irrespective of the principles of conflicts of law
applicable therein.

 

Section 13.            Arbitration

 

The Parties acknowledge that they remain bound by the Arbitration provision in
the Employment Agreement, and that such provision shall also apply to any and
all disputes

 

--------------------------------------------------------------------------------


 

between the parties (except actions to enforce Section 9 of this Agreement)
arising under or relating to this Agreement.

 

Section 14.            Enurement and Assignment

 

This Agreement shall bind and inure to the benefit of the successors and assigns
of the Company, and the heirs, executors, or personal representatives of
Dr. Browne.  This Agreement may not be assigned by Dr. Browne.  This Agreement
may be assigned to any successor in interest to the Company and Dr. Browne
hereby consents to such assignment.

 

Section 15.            Waiver

 

The waiver by either Party of any breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.

 

Section 16.            Severability

 

In the event that any section, paragraph or term of this Agreement shall be
determined to be invalid or unenforceable by any competent authority or tribunal
for any reason, the remainder of this Agreement shall be unaffected thereby and
shall remain in full force and effect, and any such section, paragraph, or term
shall be deemed modified to the extent necessary to make it enforceable.

 

Section 17.            Entire Agreement; Prior Agreements; Amendment

 

This Agreement, the Indemnity Agreement dated January 25, 2005 between the
Company and Dr. Browne and the stock option agreements referred to in Section 2
contain the entire agreement of the Parties with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous agreements, oral or
written.  This Agreement supersedes the Employment Agreement except for the
Confidentiality, Non-Competition, Arbitration and any other provisions that have
been incorporated herein and which remain in full force.  This

 

--------------------------------------------------------------------------------


 

Agreement may not be changed, altered, or otherwise amended except by mutual
agreement in writing signed by the Parties.

 

THE UNDERSIGNED, INTENDING TO BE LEGALLY BOUND BY THE FOREGOING TERMS, HEREBY
APPLY THEIR SIGNATURES VOLUNTARILY AND WITH FULL UNDERSTANDING OF THE TERMS OF
THIS AGREEMENT AND EXECUTE THIS AGREEMENT AS OF THE DATES SET FORTH BELOW.

 

 

/s/ Leslie Johnston Browne

 

May 7, 2008

Leslie Johnston Browne

 

Dated

 

 

 

 

 

 

PHARMACOPEIA, INC.

 

 

 

 

 

 

 

 

/s/ Joseph A. Mollica

 

May 8, 2008

By:

Joseph A. Mollica

 

Dated

Title:

Chairman of the Board and

 

 

 

Interim President and

 

 

 

Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

Pharmacopeia, Inc.

 

Closing Statement

PO Box 5350

 

 

Princeton, NJ 08543-5350

 

 

 

 

 

 

 

Termination Date:

4/9/2008

 

 

 

 

Leslie Browne

 

 

Exercisable Options

 

 

 

Grant

 

Plan/

 

 

 

Shares

 

Shares

 

Shares

 

Vesting

 

Total

 

Last Date

 

Number

 

Date

 

Type

 

Price ($)

 

Granted

 

Exercised

 

Exercisable

 

Stop Date

 

Price

 

To Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00005176

 

03/01/06

 

2004/ISO

 

4.7500

 

23,440.00

 

0.00

 

0.00

 

4/9/2008

 

$

0.00

 

 

 

00005336

 

03/01/06

 

2004/NQ

 

4.7500

 

51,561.00

 

0.00

 

39,061.00

 

4/9/2008

 

$

185,539.75

 

03/01/16

 

00005348

 

02/28/07

 

2004/ISO

 

4.6700

 

23,151.00

 

0.00

 

0.00

 

4/9/2008

 

$

0.00

 

 

 

00005349

 

02/28/07

 

2004/NQ

 

4.6700

 

76,849.00

 

0.00

 

25,000.00

 

4/9/2008

 

$

116,750.00

 

02/28/17

 

00005105

 

08/09/04

 

2004/NQ

 

5.2000

 

223,080.00

 

0.00

 

198,080.00

 

4/9/2008

 

$

1,030,016.00

 

08/09/14

 

00005104

 

08/09/04

 

2004/ISO

 

5.2000

 

76,920.00

 

0.00

 

76,920.00

 

4/9/2008

 

$

399,984.00

 

08/09/14

 

00005527

 

02/25/08

 

2004/ISO

 

3.8400

 

25,141.00

 

0.00

 

0.00

 

4/9/2008

 

$

0.00

 

 

 

00005528

 

02/25/08

 

2004/NQ

 

3.8400

 

74,859.00

 

0.00

 

0.00

 

4/9/2008

 

$

0.00

 

 

 

 

 

 

 

TOTALS

 

 

 

575,001.00

 

0.00

 

339,061.00

 

 

 

$

1,732,289.75

 

 

 

 

--------------------------------------------------------------------------------

 